DETAILED ACTION

Response to Amendment
The Amendment filed 10/26/2021 has been entered.  Claims 1 and 4-20 remain pending in the application.  Claims 14-20 have been withdrawn.  Claims 2-3 have been canceled.  New claims 21-22 have been added.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parenthesis.  Examiner interpretations are shown in italics.  
Claims 1, 4-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Carbone (US 20050173380 A1), in view of Compton et al. (US 20180022026 A1) and Smith (US 6634835 B1).
Regarding claims 1, 4-5, and 13, Carbone teaches “a method and apparatus, for the direct manufacture of net shaped, fully dense, metallurgically equivalent structural components” (which reads upon “a manufacturing system”, as recited in the instant claim; paragraph [0025]).  Carbone teaches providing continuous material feed and constant orientation of the wire to the beam and pool, producing a high rate of material deposition and near net shape geometry” (which reads upon “the manufacturing system comprising: an additive manufacturing (AM) assembly configured one or more coolant valves configured to selectively restrict the flow of the coolant through at least a portion of the coolant supply system, wherein the coolant supply system controller is configured to actuate at least one of the one or more coolant valves to selectively direct the coolant to the one of the AM assembly are implicit).  Carbone teaches that the Heat Management System employs temperature gauges to monitors the temperature of incoming and outgoing oil and water; it employs thermocouples to monitor the temperature of the cooling platen 123 and a bichromatic pyrometer 124 to monitor the temperature of the workpiece (paragraph [0056]).  Regarding limitations recited in claims 1 and 4, which are directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
Carbone is silent regarding a coolant supply system configured to selectively supply a coolant to the milling assembly.  A patent need not teach, and preferably omits, what is well known in the art.  See MPEP § 2164.01.  Supplying a coolant to a milling assembly is well known in the art, see e.g., Smith (US 6634835 B1) filed in 2001.  
Compton is similarly concerned with a 3D printing system (paragraph [0006]).  Compton teaches a three-dimensional printing system including at least one positioning mechanism, and at least one end effector movably connected to 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add coolant to the milling assembly of Carbone, as taught by Compton to provide cooling during the milling operation, as is well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same coolant system for the platen and the milling assembly of Carbone, in order to reduce costs and minimize the amount of equipment necessary.  
Carbone teaches the deposition and milling processes can occur simultaneously rather than sequentially (paragraph [0062]).  Carbone teaches that the result is that two parts are in work at the same time, one being milled while the other is being deposited (paragraph [0062]; coolant would be required by both the AM assembly and the milling assembly during simultaneous operation and an appropriate control system and valves would be required).  
Regarding claim 6, modified Carbone teaches the apparatus of claim 1 as stated above.  Carbone teaches that the Integrated Machining System (IMS)—Controls the subtraction of material from each layer to achieve net shape, including cutting tool management and milling/drilling speeds and feeds (paragraph [0071]; the IMS would inherently be able to detect if the machining system is operative).    
Regarding claims 7-8, modified Carbone teaches the apparatus of claim 1 as stated above.  Carbone teaches that the Heat Management System employs temperature gauges to monitors the temperature of incoming and outgoing oil and water; it employs thermocouples to monitor the temperature of the cooling platen 123 and a bichromatic pyrometer 124 to monitor the temperature of the workpiece (paragraph [0056]; bichromatic pyrometer reads on infrared).  
Regarding claim 9, modified Carbone teaches the apparatus of claim 1 as stated above.  Carbone teaches that the Heat Management System employs various temperature gauges (paragraph [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a temperature gauge to the milling assembly of Carbone, in order to monitor and control the temperature by regulating the amount of cooling fluid.  
Regarding claims 10 and 12, modified Carbone teaches the apparatus of claim 1 as stated above.  Carbone teaches that “the LMC circulates through a vat (17) containing the part (18), which rests on a working platform (19) supported by a hydraulic actuator (20) that gradually lowers as the deposited layers build, thereby keeping all but the most recently build layer submerged in the LMC” (paragraph [0087]).  Carbone teaches that “the LMC enters the vat through one or more in-flow ports (21) in the side .    

Allowable Subject Matter
Claims 11 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.  Applicant argues that each of Carbone and Compton discloses a system that utilizes both AM and subtractive manufacturing (remarks, page 17).  Applicant argues that Carbone discloses a coolant-based cooling system for use during an AM process, and that Compton discloses a coolant based cooling system for use during a milling process (remarks, pages 17-18).  Applicant further argues that amended independent claim 1 is patentable over the cited prior art references at least because neither Carbone nor Compton, alone or in combination, discloses or suggests a coolant supply system that includes a coolant valve or an associated controller that is operable to selectively direct a coolant to the AM assembly or to the milling assembly, as recited in amended independent claim 1 (remarks, page 18).  This is not found .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA JANSSEN/Primary Examiner, Art Unit 1733